              Case 1:20-cv-03770-CM Document 3 Filed 07/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONELLE MURPHY,

                                 Petitioner,
                                                                   20-CV-3770 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
WARDEN,

                                 Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated May 18, 2020, the Court directed Petitioner, within thirty days, to submit

a completed request to proceed in forma pauperis (“IFP application”) or pay the $5.00 fee

required to file a petition for a writ of habeas corpus in this Court. That order specified that

failure to comply would result in dismissal of the complaint. Plaintiff has not filed an IFP

application or paid the fee. 1 Accordingly, this petition is dismissed without prejudice. See 28

U.S.C. §§ 1914, 1915. Nothing in this order effects the petition in Murphy v. Warden, Attica

Corr. Fac., ECF 1:20-CV-3076, 3 (filed Apr. 16, 2020).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.




       1
         On April 16, 2020, the Court received a letter from Petitioner seeking an extension of
time to file a petition under 28 U.S.C. § 2254 because he was in the process of exhausting his
state remedies. The Clerk of Court opened Petitioner’s letter as a new civil action. By order dated
May 15, 2020, Judge Stanton directed Petitioner to pay the $5.00 filing fee and noted that the
Court may not grant an extension of time or a stay in an action that has not yet been filed, and
therefore directed Petitioner to file his § 2254 petition before the limitations period expired on
June 25, 2020. See Murphy v. Warden, Attica Corr. Fac., ECF 1:20-CV-3076, 2 (S.D.N.Y. May
15, 2020). Petitioner filed his petition and paid the $5.00 filing fee on June 16, 2020. Id. at ECF
No. 3.
            Case 1:20-cv-03770-CM Document 3 Filed 07/07/20 Page 2 of 2



         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     July 7, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
